                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


HUNTINGTON TECHNOLOGY FINANCE,              :     CIVIL ACTION
INC. f/k/a MACQUARIE EQUIPMENT              :     3:18-CV-01708 (VLB)
FINANCE, INC. f/k/a MACQUARIE               :
EQUIPMENT FINANCE, LLC,                     :
       Plaintiff,                           :
                                            :
v.                                          :
                                            :
GARETT ALAN NEFF, a/k/a GARY NEFF,          :
JOHN MARK SCHMID, and DAVID KARL            :     March 24, 2020
SCHMID,                                     :
     Defendants.                            :


             MEMORANDUM OF DECISION GRANTING PLAINTIFF’S
         MOTION FOR SUMMARY JUDGMENT [ECF NO. 38] AND DENYING
     DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT [ECF NO. 36]

        Plaintiff Huntington Technology Finance, Inc., f/k/a Macquarie Equipment

Finance, Inc., f/k/a Macquarie Equipment Finance, LLC (“Huntington”) brought the

instant action for breach of contract, seeking payment allegedly owed by

Defendants Garett Alan Neff (a/k/a Gary Neff), John Mark Schmid, and David Karl

Schmid (collectively “Defendants”) pursuant to their guaranty of a lease of a

multimedia advertising sign in New York City. Presently before the Court are

Huntington’s Motion for Summary Judgment, [ECF No. 38], and Defendants’

Motion for Partial Summary Judgment [ECF No. 36]. For the reasons discussed

below, the Court GRANTS Huntington’s Motion for Summary Judgment and

DENIES Defendants’ Motion for Partial Summary Judgment.

     I. Material Facts

        Huntington is a lease finance corporation organized under the laws of the

State of Delaware with a place of business in Pittsburgh, Pennsylvania. [ECF No.
1 (Complaint) ¶ 1].         Defendants are three adult individuals residing in

Connecticut. Id. ¶¶ 2-4.

       The Defendants are members of Garage Media, LLC (“GMCT”), a

Connecticut limited liability company that was formed on or about January 15,

2009. [ECF No. 37: Defendants’ Local Rule 56(a)(1) Statement (“Defs.’ 56(a)(1)

Stmt.”) ¶ 2]; [ECF No. 36-7: Exhibit 4 to Defs.’ 56(a)(1) Stmt.; Declaration of Garett

Neff (“Neff Decl.”) ¶ 2]; [ECF No. 42: Huntington’s Local Rule 56(a)(2) Statement

(“Pl.’s 56(a)(2) Stmt.”) ¶ 2].

       GMCT is the sole member of Garage Media NY LLC (“GMNY”), a New York

limited liability company that was formed on or about October 5, 2010. Defs.’

56(a)(1) Stmt. ¶ 3; Neff Decl. ¶ 3; Pl.’s 56(a)(2) Stmt. ¶ 3.

       On October 26, 2010, Huntington and GMNY entered into a Lease

Agreement entitled “Lease No. 001,” in which GMNY leased “a 6,010 square foot

Mediamesh installation [the “Sign”] manufactured by GKD – Gebr. Kufferath AG

of Düren, Germany” (“GKD”) from Huntington. [ECF No. 38-2: Huntington’s Local

Rule 56(a)(1) Statement (“Pl.’s 56(a)(1) Stmt.”) ¶ 1]; [ECF No. 38-3 at 11-21 (the

“Lease”)]. The Sign is an electronic billboard mounted on the bus terminal of the

Port Authority of New York and New Jersey (the “Port Authority”) in New York

City that displays advertisements for various companies, including Netflix,

Facebook, and Twitter. Pl.’s 56(a)(1) Stmt. ¶ 30.

       The Lease called for GMNY to make four types of payments. GMNY was

obligated to pay rent monthly and, in the event of a payment default, to pay

interest on all amounts past due 30 or more days at a rate of 12% per year. Defs.’

                                            2
Rule 56(a)(1) Stmt. ¶ 25; Lease ¶ 25. Third, GMNY was obligated to pay taxes

levied on the Sign. Lease ¶ 7; Defs.’ Rule 56(a)(1) Stmt. ¶ 24. Finally, GMNY was

required to pay a “Lessor’s Return” in the event of default, calculated in

accordance with Paragraph 19 of the Lease. Pl.’s Rule 56(a)(1) Stmt. ¶ 16; Defs.’

Rule 56(a)(1) Stmt. ¶ 23. At the end of the lease term, should GMNY exercise the

“Three Year Renewal with End-of-Term Ownership” option, GMNY could make

monthly rent payments of $71,987 for three years, and GMNY could then

purchase the sign for one dollar, irrespective of its value. Lease ¶ 6(a)(v).

      In support of the Lease, Defendants each signed a Guaranty that

guaranteed GMNY’s payment of the amounts due under the Lease. Pl.’s 56(a)(1)

Stmt. ¶ 2; [ECF No. 38-3 at 23-25 (“Defendants’ Guaranty”)]; Defs.’ 56(a)(1) Stmt. ¶

4(d). In further support of the Lease, GMCT also executed a Guaranty, signed by

Defendant Garett Neff, guaranteeing GMNY’s payments due under the Lease.

Defs.’ 56(a)(1) Stmt. ¶ 4(e); [ECF No. 36-10 (“GMCT’s Guaranty”)].

      The Lease, Defendant’s Guaranty and GMCT’s Guaranty each state that

they are governed by New York law without regard to conflicts of law principles.

Lease ¶ 34; Defendant’s Guaranty ¶ 9; GMCT’s Guaranty ¶ 9.

      Defendants’ Guaranty stated that the “Agreements” being guaranteed

included:

      any and all of the various agreements, instruments, documents, or
      other arrangements, now or hereinafter arising, or from time to time
      in effect, by [GMNY and/or GMCT] in favor of [Huntington] or which
      [Huntington] may be entitled to the benefit of, including such as are
      executed, entered into, or made by [GMNY and/or GMCT] directly
      with or to [Huntington], or of which [Huntington] is a third-party
      beneficiary, or which may be assigned or collaterally assigned, in
      whole or in part, to [Huntington], including any promissory notes,


                                          3
      any personal property leases, and also including any security
      agreements, collateral agreements, or other agreements entered into
      in connection with or in furtherance of any of the foregoing or
      otherwise providing for additional collateral or security to
      [Huntington], in connection with a loan, lease, or other financial
      accommodation made by [Huntington] to or for [GMNY and/or
      GMCT], or in connection with any other transaction to which [GMNY
      and/or GMCT] is a party or otherwise bound, whether any of the
      foregoing are written or oral or electronic or otherwise established.

Defendants’ Guaranty ¶ 1.

      Defendants’ Guaranty stated that it was an absolute and unconditional

guaranty that was not to be affected, diminished, or released under any

conditions:

      [Defendants] unconditionally guarantee[] to [Huntington] the full and
      prompt payment, observance and performance when due of all
      obligations of [GMNY and/or GMCT] arising under the Agreements
      (collectively the “Guaranteed Obligations”).        This Guaranty is
      absolute, continuing, unlimited, and independent, and shall not be
      affected, diminished or released for any reason whatsoever,
      including the following: (a) any invalidity or lack of enforceability of
      any of the Guaranteed Obligations, or (b) the absence of any attempt
      by [Huntington] to collect any of the Guaranteed Obligations from
      [GMNY and/or GMCT] or any other guarantor of the Guaranteed
      Obligations, or the absence of any other action to enforce the same,
      or (c) the renewal, extension, acceleration or any other change in the
      time for payment of, or other terms relating to the Guaranteed
      Obligations; or (d) any modification, amendment, waiver, or other
      change of the terms of the Agreements, including any such
      modification, amendment, waiver, or change which expands or
      increases [Defendants’] obligations under this Guaranty; or (e) the
      failure by [Huntington] to take any steps to perfect and maintain any
      security interest in, or to preserve its rights to, any security or
      collateral relating to the Guaranteed Obligations; or (f) any action
      affecting [GMNY and/or GMCT] or any other guarantor of the
      Guaranteed Obligations; or (g) any judicial or governmental action
      affecting [GMNY and/or GMCT] or the Guaranteed Obligations,
      including [GMNY and/or GMCT’s] release from the Guaranteed
      Obligations or the rejection or disaffirmance of the Agreements or
      other agreement or any of the terms thereof; or (h) any disability,
      defense or cessation of the liability of [GMNY and/or GMCT]; or (i)
      any assignment or transfer of any rights relating to the Guaranteed
                                         4
       Obligations; or (j) any other circumstance which might otherwise
       constitute a defense or a discharge of [GMNY and/or GMCT],
       [Defendants] or any other guarantor of the Guaranteed Obligations,
       including the disallowance of all or any portion of [Huntington’s]
       claims for payment or performance of the Guaranteed Obligations
       under Section 502 of Title 11 of the United States Code.

Defendants’ Guaranty ¶ 2.

       Defendant’s Guaranty also provided that Defendants’ defenses to

enforcement of the Guaranty were waived:

       [Defendants] waive[] demand, protest or notice of any default or
       nonperformance by [GMNY and/or GMCT], all affirmative defenses,
       offsets and counterclaims against [Huntington], any right to the
       benefit of any security, and any requirement that [Huntington]
       proceed first against [GMNY and/or GMCT], any other guarantor of
       the Guaranteed Obligations, or any collateral security.

Id. ¶ 3.

       GMCT’s Guaranty stated that the “Agreements” being guaranteed

included:

       any and all of the various agreements, instruments, documents, or
       other arrangements, now or hereinafter arising, or from time to time
       in effect, by [GMNY] in favor of [Huntington] or which [Huntington]
       may be entitled to the benefit of, including such as are executed,
       entered into, or made by [GMNY] directly with or to [Huntington], or
       of which [Huntington] is a third-party beneficiary, or which may be
       assigned or collaterally assigned, in whole or in part, to [Huntington],
       including any promissory notes, any personal property leases, and
       also including any security agreements, collateral agreements, or
       other agreements entered into in connection with or in furtherance of
       any of the foregoing or otherwise providing for additional collateral
       or security to [Huntington], in connection with a loan, lease, or other
       financial accommodation made by [Huntington] to or for [GMNY], or
       in connection with any other transaction to which [GMNY] is a party
       or otherwise bound, whether any of the foregoing are written or oral
       or electronic or otherwise established.

GMCT’s Guaranty ¶ 1.




                                          5
      GMCT’s Guaranty stated that it was an absolute and unconditional

guaranty that was not to be affected, diminished, or released under any

conditions:

      [GMCT] unconditionally guarantees to [Huntington] the full and
      prompt payment, observance and performance when due of all
      obligations of [GMNY] arising under the Agreements (collectively,
      the "Guaranteed Obligations").           This Guaranty is absolute,
      continuing, unlimited, and independent, and shall not be affected,
      diminished or released for any reason whatsoever, including the
      following: (a) any invalidity or lack of enforceability of any of the
      Guaranteed Obligations; or (b) the absence of any attempt by
      [Huntington] to collect any of the Guaranteed Obligations from
      [GMNY] or any other guarantor of the Guaranteed Obligations, or the
      absence of any other action to enforce the same; or (c) the renewal,
      extension, acceleration or any other change in the time for payment
      of, or other terms relating to the Guaranteed Obligations; or (d) any
      modification, amendment, waiver, or other change of the terms of the
      Agreements, including any such modification, amendment, waiver,
      or change which expands or increases [GMCT’s] obligations under
      this Guaranty; or (e) the failure by [Huntington] to take any steps to
      perfect and maintain any security interest in, or to preserve its rights
      to, any security or collateral relating to the Guaranteed Obligations;
      or (f) any action affecting [GMNY] or any other guarantor of the
      Guaranteed Obligations; or (g) any judicial or governmental action
      affecting [GMNY] or the Guaranteed Obligations, including [GMNY’s]
      release from the Guaranteed Obligations or the rejection or
      disaffirmance of the Agreements or other agreement or any of the
      terms thereof; or (h) any disability, defense or cessation of the
      liability of [GMNY]; or (i) any assignment or transfer of any rights
      relating to the Guaranteed Obligations; or (j) any other circumstance
      which might otherwise constitute a defense or a discharge of
      [GMNY], [GMCT] or any other guarantor of the Guaranteed
      Obligations, including the disallowance of all or any portion of
      [Huntington’s] claims for payment or performance of the Guaranteed
      Obligations under Section 502 of Title 11 of the United States Code.

GMCT’s Guaranty ¶ 2.

      GMCT’s Guaranty also provided that GMCT’s defenses to the enforcement

of the Guaranty were waived:


                                         6
        [GMCT] waives demand, protest or notice of any default or
        nonperformance by [GMNY], all affirmative defenses, offsets and
        counterclaims against [Huntington], any right to the benefit of any
        security, and any requirement that [Huntington] proceed first against
        [GMNY], any other guarantor of the Guaranteed Obligations, or any
        collateral security.

GMCT’s Guaranty ¶ 3.

        Several other agreements were also executed on October 26, 2010 in

conjunction with the signing of the Lease. These included:

    •   A “Display Agreement” between GMNY and CBS Outdoor Media (“CBS”).
        This agreement allowed CBS, who had previously gotten permission from
        the Port Authority to install and operate an outdoor advertising sign on the
        exterior of the Port Authority bus terminal, to license those rights to GMNY
        and allow GMNY to install the Sign on the bus terminal between October
        26, 2010 and December 31, 2018. Defs’ 56(a)(1) Stmt. ¶ 4(a); [ECF No. 36-8
        (“Display Agreement”)].

    •   An Equipment Purchase Agreement between GMCT, GMNY, A2a Media, Inc.
        (“A2a Media”), who was to obtain advertising for the sign for GMNY, and
        GKD, in which GKD agreed to sell and construct the Sign for $6,026,000.
        Defs’ 56(a)(1) Stmt. ¶ 4(b); [ECF No. 36-9 (“Equipment Purchase
        Agreement”)].

    •   A Pledge and Security Agreement between Huntington and GMCT in which
        GMCT, in order to “secure the payment and performance of GMCT’s
        [o]bligations” to Huntington under the Lease, Guaranty, and any
        associated agreements, granted Huntington “a lien on, security interest in,
        and right of setoff against, among other property, general intangibles and
        ‘all of the stock, shares, membership interests, partnership interests and
        other equity ownership interests in [GMNY] now or hereafter held by
        [GMCT]’ and ‘all of [GMCT]’s rights to participate in the management of
        [GMNY], [and] all rights, privileges, authority and powers of [GMCT] as
        owner or holder of Ownership Interests in [GMNY].’” Defs.’ 56(a)(1) Stmt. ¶
        4(f); [ECF No. 36-11 (“GMCT’s Pledge and Security Agreement”)].

    •   An Equity Power Agreement in which GMCT pledged its entire ownership
        interest in GMNY. Defs.’ 56(a)(1) Stmt. ¶ 4(g); [ECF No. 36-12 (“GMCT’s
        Equity Power Agreement”)].1

1The party to whom GMCT pledged its entire ownership in GMNY is blank in the
Equity Power Agreement; the Agreement states “To Remain Blank – Not
Completed at Closing.” GMCT’s Equity Power Agreement. The Agreement also

                                          7
    •   A Pledge Agreement between Defendants and Huntington in which
        Defendants, in order to “secure the payment and performance of
        [Defendants’] [o]bligations” to Huntington under the Lease, Guaranty, and
        any associated agreements, granted Huntington “a lien on, security
        interest in, and right of setoff against, among other property, ‘all of the
        stock, shares, membership interests, partnership interests and other equity
        ownership interests in [GMCT] now or hereafter held by [the Defendants]’
        and ‘all of [the Defendants]’ rights to participate in the management of
        [GMCT], [and] all rights, privileges, authority and powers of [the
        Defendants] as owner or holder of Ownership Interests in [GMCT].’” Defs.’
        56(a)(1) Stmt. ¶ 4(h); [ECF No. 36-13 (“Defendants’ Pledge Agreement”)].

    •   An Equity Power Agreement in which the Defendants pledged their entire
        ownership interest in GMCT. Defs.’ 56(a)(1) Stmt. ¶ 4(i); [ECF No. 36-14
        (“Defendants’ Equity Power Agreement”)].2

        The Lease was amended four times. Amendment No. 1 was dated June 13,

20103 and was executed on June 23, 2011, Amendment No. 2 was dated July 28,

2011 and was executed on July 29, 2011, Amendment No. 3 was dated September

1, 2012 and was executed on October 30, 2012, and Amendment No. 4 was dated

March 31, 2013 and was executed on March 18, 2013. Defs.’ 56(a)(1) Stmt. ¶ 5;




makes no mention of the reason for the Pledge of GMCT’s entire ownership
interest in GMNY. Id.
2Although Defendants’ 56(a)(1) Statement ¶ 4(i) states that Defendants’ Equity
Power Agreement constituted a pledge that “was retained by [Huntington],”
Defendants’ actual Equity Power Agreement, like GMCT’s, leaves blank who their
ownership interest was pledged to, stating “To Remain Blank – Not Completed at
Closing.” Defendants’ Equity Power Agreement. The Agreement also makes no
mention of the reason for the Pledge of Defendants’ entire ownership interest in
GMCT. Id.
3Garett Neff testified at his deposition that the date June 13, 2010 at the top of
page 1 of Amendment No. 1 was a typographic error; it should have read June 13,
2011. Deposition Transcript of Garett Neff (“Neff Depo. Tr.”) at 64:21-65:4.

                                         8
[ECF No. 38-3 at 27-29 (Amend. No. 1), 31-32 (Amend. No. 2), 34 (Amend. No. 3),

and 36-37 (Amend. No. 4) (collectively the “Lease Agreement”)].

      The Sign went “live” on June 10, 2010. In July 2011, the first of a series of

technical problems with the Sign occurred.         Defs.’ 56(a)(1) Stmt. ¶ 12; Pl.’s

56(a)(2) Stmt. ¶ 12. GKD performed maintenance services on the Sign, but never

fully remedied the technical issues. Pl’s 56(a)(1) Stmt. ¶ 46.

      A2a Media was GMNY’s initial exclusive sales agent engaged to obtain

advertising for the Sign. Pl.’s 56(a)(1) Stmt. ¶ 31. A2a Media underperformed,

GMNY initially relegated A2a Media to its non-exclusive sales agent on June 26,

2012, and later terminated A2a Media and replaced it with Clear Channel Media in

March 2014. Pl.’s 56(a)(1) Stmt. ¶¶ 35, 42-44.

      GMNY did not make certain payments required under the Lease and its

amendments to Huntington.        Compl. ¶ 13; [ECF No. 24 (Answer) ¶ 13 (“the

Defendants admit that certain payments of rent and taxes due under the Lease

Documents (as defined in the Complaint) were not made by GMNY.”)]; Pl.’s

56(a)(1) Stmt. ¶ 8; Defs.’ 56(a)(1) Stmt. ¶ 12 (“GMNY was unable to earn sufficient

sums from selling advertising on the Sign to service the debt due to the Plaintiff

and cover operating costs.”). Specifically, after making monthly payments from

the start of the lease in November 2011, GMNY made only a partial payment of

$70,000 for the month of February 2015, and then ceased paying anything to

Huntington after that. [ECF No. 38-3 at 36, 8]4; [ECF No. 45 at 4-5].


4 Huntington provided an affidavit by their employee John Zimneth enclosing a
tabular summary of payments allegedly owing by GMNY/Defendants. [ECF No.
38-3 at 2-9]. The summary shows that in February 2015, GMNY allegedly owed

                                          9
      On or about December 11, 2015, Huntington issued a Letter of Credit in the

amount of $600,000 for the benefit of Outfront Media Group, LLC (“Outfront”), the

successor-in-interest to CBS, who had, as discussed earlier, entered into the

Display Agreement with GMNY. Pl.’s Rule 56(a)(1) Stmt. ¶ 7. Defs.’ Rule 56(a)(2)

Stmt. ¶ 7. The letter of credit was issued to secure GMNY’s obligation to make

payment to Outfront under the Display Agreement.          [ECF No. 38-3 at 42-43

(“Letter of Credit”)].

      On October 2, 2018, Huntington sent a letter to GMNY and to GMCT and

Defendants as guarantors notifying them that certain payments due to

Huntington were past due. Pl.’s Rule 56(a)(1) Stmt. ¶ 9; [ECF No. 38-3 at 39-40].

      On October 15, 2018, Huntington filed suit, asserting a single count for

breach of contract, in that the Defendant “Guarantors have absolutely and

unconditionally guaranteed the payment of all sums due and owing by [GMNY] to

Huntington under the terms and conditions of the Lease Documents,” and

therefore “Guarantors are in default under the terms and conditions of the

Guaranty for, among other reasons, failure to make payments when due in

accordance with the Lease Documents and the Guaranty.” Compl. ¶¶ 19-20.

      On December 5, 2018, Outfront sent Huntington a letter notifying them that

GMNY had failed to make certain required payments under the Outfront-GMNY

Display Agreement; Outfront therefore drew on the entire principal balance of the

Letter of Credit in the amount of $600,000. Pl.’s Rule 56(a)(1) Stmt. ¶¶ 20-21. On

$135,500 rent and $12,025.63 interest, for a total of $147,525.63, and had an
unpaid amount owing of $77,525.63, which means that GMNY made a payment of
$70,000 that month. Id. at 8.

                                        10
January 23, 2019, Huntington sent GMNY a letter demanding that GMNY

reimburse it for the $600,000 payment made to Outfront pursuant to the

previously issued Letter of Credit. Id. ¶ 22. GMNY has not made any payment on

the Letter of Credit.

   II. Legal Standard

      Summary judgment should be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the burden of

proving that no genuine factual disputes exist. See Vivenzio v. City of Syracuse,

611 F.3d 98, 106 (2d Cir. 2010). “In determining whether that burden has been met,

the court is required to resolve all ambiguities and credit all factual inferences

that could be drawn in favor of the party against whom summary judgment is

sought.” Id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986);

Matsushita Electric Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

This means that “although the court should review the record as a whole, it must

disregard all evidence favorable to the moving party that the jury is not required

to believe.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 151 (2000);

see Welch-Rubin v. Sandals Corp., No. 3:03-cv-00481, 2004 WL 2472280, at *4 (D.

Conn. Oct. 20, 2004) (“At the summary judgment stage of the proceeding, [the

moving party is] required to present admissible evidence in support of their

allegations; allegations alone, without evidence to back them up, are not

sufficient.”) (citing Gottlieb v. Cnty. Of Orange, 84 F.3d 511, 518 (2d Cir. 1996));

Martinez v. Conn. State Library, 817 F. Supp. 2d 28, 37 (D. Conn. 2011).        Put



                                        11
another way, “[i]f there is any evidence in the record that could reasonably

support a jury's verdict for the nonmoving party, summary judgment must be

denied.” Am. Home Assurance Co. v. Hapag Lloyd Container Linie, GmbH, 446

F.3d 313, 315-16 (2d Cir. 2006) (internal quotation marks and citation omitted).

      A party who opposes summary judgment “cannot defeat the motion by

relying on the allegations in his pleading, or on conclusory statements, or on

mere assertions that affidavits supporting the motion are not credible.” Gottlieb,

84 F.3d at 518. Where there is no evidence upon which a jury could properly

proceed to find a verdict for the party producing it and upon whom the onus of

proof is imposed, such as where the evidence offered consists of conclusory

assertions without further support in the record, summary judgment may lie.

Fincher v. Depository Trust & Clearing Corp., 604 F.3d 712, 726-27 (2d Cir. 2010).

   III. The Parties’ Arguments

      A.     Huntington’s Argument

      Huntington argues that “[i]t is undisputed that GMNY failed to make

payment to Huntington when due,” “that Guarantors [i.e. Defendants] . . .

unconditional[ly] . . . guaranteed the obligations of GMNY,” and Defendants

“waived all defenses to enforcement.” [ECF No. 38-1 at 3]. Because of this, any

of Defendants’ purported defenses are ineffective to prevent enforcement of

Defendants’ Guaranty; therefore, Defendants owe all unpaid amounts under the

Lease Agreement and summary judgment should enter in Huntington’s favor. Id.

      According to Huntington, “[t]he Guaranty, like any written agreement, ‘is

subject to the ordinary principles of contract construction.’” Id. at 4 (quoting

                                         12
Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A. v. Navarro, 36 N.E.3d 80,

85 (N.Y. 2015)). Therefore, Defendants’ Guaranty “must be enforced according to

the plain meaning of its terms.”     Id. (citing Navarro, 36 N.E.3d at 85).   “[T]o

establish a prima facie case that it is entitled to recover on the Guaranty,

[Huntington] must show: ‘(1) that it is owed a debt from a third party; (2) that the

defendant[s] made a guarantee of payment of the debt; and (3) that the debt has

not been paid by either the third party or the defendant[s].’” Id. (quoting Chem.

Bank v. Haseotes, 13 F.3d 569, 573 (2d Cir. 1994) and noting that, according to

HSH Nordbank AG N.Y. Branch v. Street, 421 F. App’x 70, 72 (2d Cir. 2011),

“where a creditor seeks summary judgment upon a written guaranty, ‘the creditor

need prove no more than an absolute and unconditional guaranty, the underlying

debt, and the guarantor’s failure to perform under the guarantee.’”).

      Huntington contends all three elements supporting its claim are satisfied.

      First, Huntington says, it is undisputed that GMNY owes unpaid rent under

the Lease Agreement and owes “the [required] payment of all taxes associated

with the Sign.” Id. at 4-5 (citing Defendants’ Answer5 and Defendants’ individual

deposition transcripts6 admitting GMNY’s failure to make payment). Huntington

also claims GMNY owes interest due on the outstanding rent and taxes, owes


5[ECF No. 24 ¶ 13 (“Defendants admit that certain payments of rent and taxes due
under the Lease Documents (as defined in the Complaint) were not made by
GMNY.”)].
6 See, e.g., Deposition Transcript of Garett Neff, [ECF No. 38-3 at 50-138], 88:9-17
(“You would agree that from time to time payments were missed; is that correct? .
. . A. That’s correct. . . . Q. At some point you stopped paying; is that correct?
A. Yep.”).


                                        13
Huntington the Lessor’s Return and interest on the Lessor’s Return, owes

Huntington for the Letter of Credit to Outfront Media, as well as interest on the

Letter of Credit, id. at 5-6, and, under Paragraph 7 of the Defendants’ Guaranty,

Defendants “agreed to pay all costs and expenses, including all court costs and

legal fees and expenses, incurred by Huntington in connection with the

enforcement of the Guaranty.” [ECF No. 38-1 at 7 (citing Defendants’ Guaranty ¶

7)].

       Second, Defendants “unconditionally guaranteed the full and prompt

payment of all amounts due and owing by GMNY to Huntington,” id. at 6 (quoting

Defendants’ Guaranty ¶¶ 1-2), which means Defendants waived any possible

defenses at the time they signed the Guaranty. Id. at 9-11 (“Because [Defendants]

expressly agreed that their guarantee of GMNY’s obligations to Huntington was

absolute and without setoff of any kind, their defenses fail as a matter of law.”).

Huntington cites New York cases allegedly holding that an absolute and

unconditional guaranty “foreclose[s], as a matter of law, guarantors from

asserting any defenses or counterclaims.” Id. (quoting First N.Y. Bank for Bus. v.

DeMarco, 130 B.R. 650, 654 (S.D.N.Y. 1991)); see also e.g. id. at 9 (quoting

Compagnie Financiere de Cic et de L’Union Europeenne v. Merrill Lynch, Pierce,

Fenner & Smith Inc., 188 F.3d 31, 36 (2d Cir. 1999), in which “the Second Circuit

Court of Appeals found that a guaranty which defined the guarantor’s obligations

as ‘unconditional and irrevocable, irrespective of . . . any other circumstances

which might otherwise constitute a legal or equitable discharge [or] defense’ had

the effect of waiving all legal or equitable defenses raised by the defendants.”);

                                        14
id. at 10-11 n.3 (citing New York appellate or Court of Appeals cases holding the

same). Because New York law, according to Huntington, prohibits a guarantor’s

defenses from nullifying the legal effect of an absolute and unconditional

guarantee, each of the Defendants’ claimed defenses “necessarily fails, and

Huntington is entitled to judgment in its favor.” Id. at 11.

         Third, Huntington argues that “[a]s of the date of the Motion [for Summary

Judgment], the sums owed to Huntington have not been repaid by GMNY or the

[Defendants].” Id. at 7. Because of this, all three elements of liability under a

guaranty are met, and therefore “the Court should grant summary judgment in

Huntington’s favor and against the [Defendants].” Id. at 8.

         Huntington argues that even if Defendants’ anticipated defenses are

assertible by Defendants in their effort to overcome the Guaranty, Huntington did

not, in fact, interfere with GMNY’s use of the Sign, either by demanding that

Defendants’ fire their advertising sales agent, A2a Media, or preventing GMNY

from suing the Sign’s manufacturer, GKD, or otherwise acting unreasonably or in

bad faith. Id. at 12-13. Huntington cites GMNY’s use of an advertising consultant

called    “Field   Activate,”   which   Huntington   claims    was   the   entity   that

recommended terminating A2a Media, not Huntington, id. at 13-14, and Defendant

Garett Neff’s own deposition testimony where he stated that “we got on the

bandwagon of the program . . . we understood we had to make a change . . . [and]

leave A2a behind.” Id. at 15 (quoting Neff Depo. Tr. at 159:6-12). Huntington also

quotes Garett Neff who stated “that GMNY ‘never’ considered a lawsuit against

GKD,” id. (quoting Neff Depo. Tr. at 70:6-8, 22-23), belying Defendants’ anticipated



                                          15
argument that Huntington prevented GMNY from doing so. Huntington argues

that Defendants even complimented Huntington on its commercial behavior as

GMNY ran into difficulties, with Mr. Neff testifying that Huntington was not only

looking out for its own interests but that it “was sincerely looking at our interest

as well.” Id. at 16 (quoting Neff Depo. Tr. at 186:3-6). In sum, Huntington argues

that even if Defendants can assert GMNY’s defenses to attempt to thwart their

Guaranty obligations, Defendants “have failed to adduce sufficient evidence to

prove their defenses” and “[s]ummary judgment in favor of Huntington is

therefore warranted.” Id.

      B.    Defendants’ Arguments

      Defendants do not contest the fact that GMNY failed to pay certain rent

payments required under the Lease Agreement, nor do they argue that

Defendants’ Guaranty, that they each signed, is invalid or unenforceable. Rather,

Defendants argue that the Lease Agreement is not, in fact, a true leasing

arrangement, but rather represents a mere security interest in Huntington’s favor

in GMNY’s payments under the lease. As a result, Defendants claim that many

items other than the unpaid rent, such as the Lessor’s Return and Letter of Credit

and interest on both, as well as taxes owing under the Lease Agreement, are

inapplicable. [ECF No. 43-1 at 16-25]; [ECF No. 36 (Motion for Partial Summary

Judgment)]. And, because the true nature of the Lease Agreement, according to

Defendants, is a security interest, it is governed by Article 9 of the Uniform

Commercial Code (“UCC”), not Article 2A, as a lease would be, and therefore they

can assert defenses such as the requirement of good faith and fair dealing, which

                                        16
can never be waived under Article 9 of the UCC. [ECF No. 43-1 at 11-27]; [ECF No.

36-1].7

          Defendants argue that the record shows that there are at least “genuine

issues for trial on [Defendants’] affirmative defenses.” Id. at 29. For example,

according to Defendants, when          A2a    Media    underperformed,   Huntington

demanded that GMNY replace it and Huntington threatened to “take action

against GMNY” if it did not. Id. at 30-31. When GMNY did so, its income dropped

precipitously and never recovered.        Id. at 32.    This shows, according to

Defendants, that “if GMNY had been able to run its business free from

interference by [Huntington], sales would not have dropped and GMNY would

have been able to continue to make payments to [Huntington] with necessary

contributions from the Defendants.” Id. Defendants also assert that Huntington

made clear GMNY should not sue GKD about the faulty Sign, id. at 33, and

Huntington torpedoed GMNY’s relationship with the Port Authority at a critical

time by informing them that GMNY was behind on its payments to Huntington,

which “completely destroyed” GMNY’s business because the Port Authority

declined to renew its Display Agreement with GMNY when it expired on December

31, 2018. Id. at 33-34. In sum, Defendants argue that “[a]t a minimum, there are

genuine issues of fact to be tried as to the manner in which the Plaintiff exercised

7 Defendants’ arguments as to why the Lease Agreement is a mere security
interest and not a true lease are detailed in both their Motion for Partial Summary
Judgment and their Opposition to Huntington’s Motion for Summary Judgment.
[ECF No. 36-1 at 11-15]; [ECF No. 43-1 at 11-16]. Essentially, Defendants argue
that under the controlling UCC Article 9 “Bright Line Test,” the fact that they (i)
could not terminate the Lease and (ii) could purchase the Sign at the end of the
Renewal Term for $1 makes the Lease a mere security interest, not a true lease.


                                         17
control over GMNY’s business in ways that damaged GMNY’s business, and

whether such conduct by the Plaintiff violated the Plaintiff’s duties of good faith,

reasonableness, care and diligence.” Id. at 34. For this reason, according to

Defendants, summary judgment should not enter in Huntington’s favor.

      C.     Huntington’s Reply

      Huntington replies that the Defendants “expressly waived any defenses to

enforcement under the[ir] Guaranty’s express terms. Accordingly, [Defendants]

are precluded from arguing that the Lease Agreement represents a secured

financing transaction.” [ECF No. 45 at 2-3 (citing 136 Field Point Circle Holding

Co. v. Invar Int’l Holding, Inc., 644 F. App’x 10, 12-13 (2d Cir. 2016), which held

that “these plain terms, in broad, sweeping and unequivocal language, bound

[guarantor] to the obligations recited in the [l]ease, regardless of whether the

[l]ease or its provisions were enforceable as to the [lessor].”).          Further,

Huntington argues that “there is no authority outside of the bankruptcy context

that stands for the proposition that in an action filed in state or federal district

court governed by state law, guarantors under a lease agreement have the right

to seek recharacterization as a defense.” Id. at 3.8

      In response to Defendants’ Motion for Partial Summary Judgment,

Huntington argues that even if the Lease Agreement must be recharacterized as a

8 Huntington’s arguments as to why the Lease Agreement is, in fact, a true lease
are contained in its Opposition to Defendants’ Motion for Partial Summary
Judgment. [ECF No. 41 at 6-8]. Huntington argues that because the Lease
allowed GMNY to purchase the Sign at the end of the Base Term for
approximately $1.2 million, the governing “Bright Line Test” was not met, which
means the Lease is a true lease.

                                         18
security interest and not a true lease, Defendants are still liable for the Lessor’s

Return, taxes, default interest, and the Letter of Credit:

      even if the factors set forth at Section 1-201(37) of the UCC indicate
      that the Lease Agreement represents a secured financing
      transaction, . . . Section 1-302 of the UCC provides that, with the
      exception of parties’ obligations of good faith, all UCC provisions
      may be varied by agreement. N.Y. U.C.C. Law § 1-302. . . . [T]he
      parties mutually agreed under the Lease Agreement and the
      Guaranty that certain amounts must be paid by GMNY and/or
      Guarantors in exchange for use of the Sign and after default,
      including a Lessor’s Return and taxes.          Labeling the parties’
      transaction as a “lease” or “financing” does not alter the parties’
      prior mutual agreement.

[ECF No. 41 at 9-10 (citing In re 3 Ram, Inc., 343 B.R. 113, 119 n.17 (Bankr. E.D. Pa.

2006))].

      Finally, Huntington argues that its disclosure to the Port Authority

regarding GMNY’s failure to make payment under the Lease Agreement did not

evince bad faith because (1) the disclosure did not prevent GMNY from making

payment under the Lease Agreement, and (2) the disclosure did not negatively

impact GMNY’s relationship with the Port Authority as “the Port Authority

continued to negotiate an extension [with GMNY], and even proposed a draft

agreement in connection with the same.” [ECF No. 45 at 10 n.4].

   IV. Analysis

      A.      Defendants Have Not Shown the Lease is a Security Interest, not a
              True Lease, which Means Defendants May Not Assert Defenses to
              Enforcement of the Guaranty

      For the following reasons, the Court finds Defendants have not met their

burden to show that the Lease Agreement is a mere security interest rather than a

true lease.    Because of this, (i) Defendants may not assert their purported



                                          19
defenses, which they waived as allowed by UCC Article 2A governing leases, and,

(ii) there are important implications regarding the amounts Defendants owe under

the Lease.

      “Under New York Law, [if Defendants are] seeking to characterize the

[Lease Agreement] as a secured financing arrangement rather than a lease,

[Defendants] bear the burden of proof on that issue.” In re Pillowtex, 349 F.3d

711, 716 (3d Cir. 2003) (citing New York law and In re Owen, 221 B.R. 56, 60

(Bankr. N.D.N.Y. 1998)); In re Owen, 221 B.R. at 60 (“The Debtors have the burden

of demonstrating that the transaction was other than what it purports to be in the

Agreement.”).

      The Court first notes that neither Huntington nor the Defendants have

adequately explained how one makes the true lease vs. security interest

determination, and neither have properly applied the required tests.

      The “Bright Line Test” for whether a lease is a true lease or a sale with a

security interest is statutorily contained in New York UCC § 1-201(37),9 and

consists of two parts. Recited in full, the test is as follows:

      (a) Whether a transaction creates a lease or security interest is
      determined by the facts of each case; however, a transaction creates
      a security interest if the consideration the lessee is to pay the lessor
      for the right to possession and use of the goods is an obligation for
      the term of the lease not subject to termination by the lessee, and:

      (i) the original term of the lease is equal to or greater than the
      remaining economic life of the goods,


9Defendants note that because the Lease was entered into prior to December
2014, they analyze it under the former Section 1-201(37) rather than the revised
Section 1-203. The Court follows suit.

                                          20
      (ii) the lessee is bound to renew the lease for the remaining
      economic life of the goods or is bound to become the owner of the
      goods,

      (iii) the lessee has an option to renew the lease for the remaining
      economic life of the goods for no additional consideration or
      nominal additional consideration upon compliance with the lease
      agreement, or

      (iv) the lessee has an option to become the owner of the goods for
      no additional consideration or nominal additional consideration
      upon compliance with the lease agreement.

      [ECF No. 43-1 at 14-15 (quoting New York UCC § 1-201(37))]. The Lease

provides at the end of the lease term, should GMNY exercise the “Three Year

Renewal with End-of-Term Ownership” option, GMNY could make monthly rent

payments of $71,987 for three years, and GMNY could then purchase the sign for

one dollar, irrespective of its value. Lease ¶ 6(a)(v).10 On the only clear measure

of whether the Lease meets the Bright Line Test it fails because GMNY’s right to

purchase the sign at a nominal price is not triggered at the end of the lease term,

but rather after GMNY extends the Lease past its term. There is no evidence of

the economic life of the sign in the record or any other facts determinative of

whether any of the other Bright Line Test criteria apply.

      Further, Defendants are correct that the so-called “Bright Line Test” is

used to determine whether a lease is a true lease or a security interest, but it is

only part one of the analysis. As Defendants correctly explained, if the Bright

Line Test is satisfied, then the lease at issue is actually a disguised “security

10Even after Lease Amendment Four, GMNY could only purchase the Sign for one
dollar after exercising the “Renewal with End-of-Term Ownership” option, which
would have required it to make nine monthly payments of $135,500 plus taxes.
Lease Amendment Four ¶ 6(b).


                                         21
interest as a matter of law,” Pillowtex, 349 F.3d at 717, and not a true lease. But

the reverse is not true.   Id.   “If, on the other hand, it is determined that ‘the

transaction is not a disguised security agreement per se, [we] must then look at

the specific facts of the case to determine whether the economics of the

transaction suggest such a result.” Id. at 717-18 (citing cases). In other words, if

the Bright Line Test is not satisfied, the lease in question is not automatically a

true lease, as Huntington suggests, but rather is either a true lease or a security

interest based on the facts of the “Lease” transaction.

      The key fact determining whether a lease is a true lease or a security

interest, assuming the Bright Line Test is not satisfied, is “whether the lessor

retained a reversionary interest [in the property].       If there is a meaningful

reversionary interest-either an up-side right or a down-side risk-the parties have

signed a lease, not a security agreement. If there is no reversionary interest, the

parties have signed a security agreement, not a lease.” 4 White & Summers on

the UCC § 30:14 n.1 (6th ed. 2019) (citing cases); see also Addison v. Burnett, 41

Cal. App. 4th 1288, 1296 (1996) (“In such a case [i.e. when the Bright Line Test is

not satisfied], the court must then resort to an examination of the facts of the

case to determine whether the lessor has retained a “meaningful residual

interest” in the goods.”) (citing White & Summers and cases). “As one court has

explained, ‘if the lessor retains a meaningful residual interest in the leased

property at the end of the lease term, the lease is a true lease. If, however, the

lessor cannot reasonably expect to receive back anything of value at the end of



                                         22
the lease, then the lease creates a security interest.” Id. at 1296 (quoting Kimco

Leasing, v. State Bd. of Tax Comm'rs, 656 N.E.2d 1208, 1218 (Ind. 1995)).

      Defendants claim, as mentioned, that they could not terminate the Lease

Agreement, so part one of the Bright Line Test is satisfied, and at the end of the

Renewal Term they could buy Huntington’s interest in the Sign for $1, which is

nominal, so part two (per paragraph four) is satisfied (“the lessee has an option

to become the owner of the goods for no additional consideration or nominal

consideration upon compliance with the lease agreement.”). [ECF No. 43-1 at 14-

16 (quoting N.Y. UCC § 1-201(37)(a)(iv))]. However, as noted above, GMNY does

not have the right to purchase the sign at the end of the Lease for nominal

consideration. That right is triggered only if the Lease is extended past its

expiration date.

      As explained by White & Summers, some leases are “chameleon” leases,

taking on aspects of both true leases and security interests:

      consider a true lease for a term less than the economic life [of the
      goods…meaning that lessor retains a residual interest in them] that
      contains a renewal option . . . for the remaining economic life at a fair
      rental value. Until the option is exercised, the transaction is clearly a
      lease because it is not certain that the lessee will extend. If the
      lessee does exercise the option, by hypothesis, it will have to pay
      more than nominal consideration. On the other hand, once it has
      exercised the option, the lease absorbs the remaining economic life
      and will absorb the entire reversion. This is a ‘chameleon’ lease, a
      transaction that is a lease for its original term, which changes into a
      secured transaction if the option is exercised.

4 White & Summers § 30:16; see also In re Marhoefer Packing, 674 F.2d 1139,

1143-44 (7th Cir. 1982):

      Applying section 1-201(37), so construed, to the facts of this case, it
      is clear that the district court erred in concluding that the possibility


                                         23
      of Marhoefer’s purchasing the [goods] for one dollar at the
      conclusion of a second four-year [renewal] term was determinative.
      Because Marhoefer could have fully complied with the lease without
      that option ever arising, the district court was mistaken in thinking
      that the existence of that option alone made the lease a conditional
      sale [i.e. not a lease]. Certainly, if Marhoefer had elected to renew
      the lease for another term, in which case the nominal purchase
      option would necessarily have arisen, then the clause (b) test would
      apply. But that is not the case we are faced with here. Marhoefer
      was not required to make any payments beyond the first four years.
      The fact that, at the conclusion of that term, it could have elected to
      renew the lease and obtain an option to purchase the [goods] for one
      dollar at the end of the second term does not transform the original
      transaction into a conditional sale.

Id. (emphasis added).

      As can be seen from the Lease Agreement documents, specifically Lease

Amendment No. 4, GMNY was required to make payments starting on November

1, 2011, and continuing until March 31, 2018. [ECF No. 38-3 at 36]. After that,

GMNY had three options; (1) it could simply return the Sign to Huntington within

10 days of the end of the base term, (2) it could purchase the sign for $1,170,000,

or (3) it could enter a nine-month Renewal Term, paying $135,500 each month,

with the option to purchase the Sign at the end of the Renewal Term for $1. Id.

      It is undisputed that GMNY stopped making any payment as of March 2015.

Therefore, GMNY was still in the “base term” of the Lease and never got the

chance to enter the renewal term. Therefore, the lease terms in question are the

lease terms defined during the base term. Therefore, whether the Lease during

the base term is a true lease or a mere security interest turns on whether “the

lessor retains a meaningful residual interest in the leased property at the end of

the [base] term.” Addison, 41 Cal. App. 4th at 1296 (citing Kimco Leasing, 656

N.E.2d at 1218).
                                        24
      The problem for Defendants is that they have produced no evidence and do

not even address whether Huntington retained a “meaningful residual interest” in

the sign following the end of the base term.      Defendants argue that because

GMNY could purchase the sign for $1 at the end of the renewal term the lease was

actually a mere security interest and not a true lease. But as White & Summers

explain, and as the Court in Marhoefer held, that is not the proper question in a

“chameleon” lease such as this. “The fact that, at the conclusion of that term, it

could have elected to renew the lease and obtain an option to purchase the

[goods] for one dollar at the end of the second term does not transform the

original transaction into a conditional sale.”   Marhoefer, 674 F.2d at 1143-44

(emphasis added); see also 4 White & Summers § 30:16 (“Until the option is

exercised, the transaction is clearly a lease because it is not certain that the

lessee will extend. . . . On the other hand, once it has exercised the option, the

lease absorbs the remaining economic life and will absorb the entire reversion.

This is a “chameleon” lease, a transaction that is a lease for its original term,

which changes into a secured transaction if the option is exercised.”).

      Because the burden is on the Defendants to show that the Lease

Agreement was a security intertest and not a true lease, and they have failed to

provide any material evidence in support of that argument, rather providing only

irrelevant evidence of what would have happened if GMNY had exercised the

renewal option, the Court finds Defendants have failed to establish the Lease

Agreement is not what it purports to be, namely, a true lease, rather than a mere

security interest. See In re Johnson, No. 15-00104-NPO, 2015 WL 1508460, at *6



                                        25
(Bankr. S.D. Miss. Mar. 27, 2015) (“[T]he Court finds that the Debtor has failed to

meet his burden in showing that the facts and circumstances of the transaction

demonstrate that CTE did not retain a meaningful reversionary interest in the

Freightliner at the end of the [base] lease term. Therefore, the Court finds that the

Agreement is a ‘true’ lease under Mississippi commercial law.”); GEO Finance,

LLC v. University Square 2751, LLC, 105 F. Supp. 3d 753, 765 (E.D. Mich. 2015)

(“The defendant has not submitted sufficient evidence from which a jury

reasonably could conclude that GEO Finance had no expectation of recovering

its equipment ‘with some expected residual interest of value remaining at the end

of the lease term.’”) (quoting In re Purdy, 763 F.3d 513, 518 (6th Cir. 2014)); Purdy,

763 F.3d at 519 (“At all points in this analysis, the party challenging the leases

bears the burden of proving that they are something else.”).

      Moreover, although the fact that GMNY could purchase the sign at the end

of the base term of close to $1.2 million does not conclusively establish that the

Lease is a true lease, as Huntington suggests, [ECF No. 45 at 3 (“[a] purchase

price of nearly $1.2 million is not a nominal amount”)], because some courts have

found amounts other than $1 to be nominal, it strongly suggests that the parties

envisioned that Huntington was to retain some residual, reversionary interest in

the Sign at the end of the base term of the Lease. That supports the idea that the

Lease Agreement is a true lease during the base term, and not a mere security

interest.

      In sum, under the Bright Line Test and the UCC rules for determining the

nature of a purported lease, Defendants have failed to carry their burden to show

                                         26
that the Lease Agreement is a mere security interest, and not a true lease.

Because of this, UCC Article 2A, not Article 9, applies, which means that

Defendants can and did waive any and all defenses to the enforcement of their

Guaranty.      There are also implications for the amounts owing by Defendants

under the Lease, which will be discussed, infra.

          B.    Even if Defendants’ Defenses were Assertible, Huntington Evinced
                No Bad Faith

          Even if the Lease Agreement could be recharacterized as a mere security

interest and not a true lease, which might serve to allow Defendants to assert

defenses of bad faith and the like, the Court holds that the record fails to evince

any bad faith conduct on Huntington’s part.

          Under New York law, “[i]mplicit in all contracts is a covenant of good faith

and fair dealing in the course of contract performance.” Dalton v. Educ. Testing

Svc., 663 N.E.2d 289, 291 (N.Y. 1995) (citing Van Valkenburgh, Nooger & Neville v.

Hayden Publ. Co., 281 N.E.2d 142, 144 (N.Y. 1972), cert denied 409 U.S. 875

(1972)). “This embraces a pledge that ‘neither party shall do anything which will

have the effect of destroying or injuring the right of the other party to receive the

fruits of the contract.’” Id. at 291 (quoting Kirke La Shelle Co. v. Armstrong Co.,

188 N.E. 163, 167 (N.Y. 1933)). Put another way, “[t]he covenant of good faith and

fair dealing, implied in every contract under New York law, ‘includes an implied

undertaking on the part of each party that he will not intentionally and purposely

do anything to prevent the other party from carrying out the agreement on his

part.’”     Lykins v. IMPCO Techs., Inc., No. 15 Civ. 2102 (PGG), 2018 U.S. Dist.

LEXIS 111705, at *20 (S.D.N.Y. Mar. 6, 2018) (quoting Kader v. Paper Software,


                                           27
Inc., 111 F.3d 337, 342 (2d Cir. 1997)) (emphasis in original). And, while the duty

“includes a promise not to act arbitrarily or irrationally,” Dalton, 663 N.E.2d at

291, “[a] plaintiff must show substantially more than evidence that the

defendant’s actions were negligent or inept.” Sec. Plans, Inc. v. CUNA Mut. Ins.

Soc’y, 769 F.3d 807, 817 (2d Cir. 2014) (citing Behren v. Warren Gorham &

Lamont, 808 N.Y.S.2d 157, 158 (N.Y. App. Div. 2005)); see also Thompson v.

Advanced Armament Corp., 614 F. App’x 523, 525 (2d Cir. 2015) (“Acts done out

of ‘negligence’ or ‘ineptitude’ are insufficient, as are intentional acts done without

the purpose of cheating the plaintiff.”) (quoting Sec. Plans, 769 F.3d at 817).


      “The duty of good faith and fair dealing, however, is not without limits, and

no obligation can be implied that ‘would be inconsistent with other terms of the

contractual relationship.’” Dalton, 663 N.E.2d at 291-92 (quoting Murphy v. Am.

Home Prods. Corp., 448 N.E.2d 86, 91 (N.Y. 1983)). In addition, “[t]he boundaries

of the duty do not . . . extend so far as to prevent a party from acting in its own

interests even if the result is to incidentally lessen the value the other party

expected to receive from the contract.” Gruppo, Levey & Co. v. ICOM Info. &

Commc’ns., Inc., No. 01 Civ. 8922 (JFK), 2003 U.S. Dist. LEXIS 11213, at *28

(S.D.N.Y. July 12, 2003) (citing M/A-Com Sec. Corp. v. Galesi, 904 F.2d 134, 136

(2d Cir. 1990)). For this reason, “[t]he covenant will be breached only in a narrow

range of cases.” Sec. Plans, 769 F.3d at 817. Indeed, “a party who asserts the

existence of an implied-in-fact covenant bears a heavy burden, [because] it is not

the function of the courts to remake the contract agreed to by the parties, but

rather to enforce it as it exists.” Lykins, 2018 U.S. Dist. LEXIS 111705, at *21.
                                          28
       “Bad faith implies ‘actual or constructive fraud,’ a ‘design to mislead or

deceive another,’ or a ‘neglect or refusal to fulfill some duty or some contractual

obligation, not prompted by an honest mistake as to one’s rights or duties, but by

some interested or sinister motive. Bad faith means more than mere negligence;

it involves a dishonest purpose.’” Richards v. Direct Energy Servs., LLC, 246 F.

Supp. 3d 538, 557 (D. Conn. 2017) (citation omitted).

       The case of Wagner v. JP Morgan Chase Bank is instructive. No. 06 Civ.

3126 (RJS), 2011 U.S. Dist. LEXIS 24518 (S.D.N.Y. Mar. 9, 2011). There, Plaintiffs

sold a software company called Plexus to JP Morgan Chase, who planned to

integrate Plexus’ software into Chase’s investment software portfolio. But after

disappointing earnings deprived Plaintiffs of their earn-out payments, they sued

Chase, claiming that Chase’s firing of Plexus’ Head of Sales, closing of Plexus’

main office, and ultimate sale of Plexus to a third party constituted a breach of

the implied covenant of good faith and fair dealing. The Court disagreed:

       Here, Plaintiffs have presented no evidence that any of Defendant’s
       management decisions were undertaken for the purpose of depriving
       Plaintiffs of their earn-outs. To the contrary, from the time that the
       [Plexus purchase agreement] was executed, Plaintiffs’ and
       Defendant’s interests were perfectly aligned — both parties would
       have benefitted from Plexus’ success. Given this alignment of
       interests, there is no credible evidence showing that Defendant
       sabotaged its own investment in Plexus in order to avoid making
       earn-out payments to Plaintiffs.

Id. at *12-13.

       In Keene Corp. v. Bogan, Plaintiff Keene bought Defendant Bogan’s

company, SRS, and tried various schemes to make it profitable, which would

have resulted in extra payments to Bogan. No. 88 Civ. 0217 (MBM), 1990 U.S.



                                        29
Dist. LEXIS 220 (S.D.N.Y. Jan. 11, 1990). When SRS failed to become profitable,

resulting in no payments to Bogan, and Keene Corp. sued Bogan on a

promissory note signed in connection with the sale of Bogan’s company, Bogan

counterclaimed for breach of the implied covenant of good faith and fair dealing.

The Court found for Keene Corp.:

      A rational factfinder could conclude, from the evidence presented,
      only that Keene intended to make money, a conclusion fully
      supported by Bogan’s own statements. At his own deposition,
      Bogan explained that the number of defective parts shipped out
      increased because the ‘personnel at SRS were driven by forecasts to
      produce so many dollars per month, so many dollars per quarter,
      there was literally hell to pay, by the chairman of the board, and there
      were careers made and broke, if those dollars and those profits were
      not achieved.’ (Bogan Dep. at 121, Pl. Exh. A) That Keene's policies
      were misguided or ignorant or even merely negligent does not show
      a breach of the implied covenant of good faith. In order for a jury to
      return a verdict for Bogan on this claim, it would have to find that
      Keene acted contrary to its apparent self-interest such that it would
      lose more by its alleged misconduct than it saved in payments to
      Bogan. There is no evidence to support this bizarre scenario.
      Therefore, Bogan’s motion for summary judgment on his claim of
      breach of the implied covenant is denied, and Keene’s motion for
      summary judgment dismissing that claim is granted.

Keene Corp., 1990 U.S. Dist. LEXIS 220, at *47-48.

      In Lykins, Plaintiff sold his vehicle fuel conversion company to Defendant,

who mismanaged it, resulting in reduced payment to Plaintiff.        Plaintiff sued,

claiming breach of the implied covenant of good faith and fair dealing due to

Defendant’s “gross negligence and/or reckless management of the” purchased

company. 2018 U.S. Dist. LEXIS 111705, at *23. The court disagreed, finding that

“[a]ny inference that [Defendant] IMPCO acted with the intent of depriving

Plaintiffs of their earn-out payments is belied by the fact that Plaintiffs’ and

Defendant’s ‘interests were perfectly aligned — both parties would have
                                     30
benefitted from [IMPCO’s] success.’” Id. at *28 (quoting Wagner, 2011 U.S. Dist.

LEXIS 24518, at *12-13).      In addition, “[Plaintiff] conceded as much at his

deposition.” Id. at *29 (quoting Plaintiff’s deposition testimony conceding that it

was in Defendant IMPCO’s interest to fix the problems occurring with the

purchased company).      Summing up, the Court held: “In these circumstances,

‘[s]elf-interest ensures that the goal of profit maximization for the venture, not

bad faith, guides th[e] party’s decisions. Given this alignment of interests, there

is no credible evidence showing that Defendant sabotaged its own investment in

[the vehicle fuel conversion business] in order to avoid making earn-out

payments to Plaintiffs.”    Id. at *31.   “Accordingly, where a defendant has ‘a

genuine and colorable business justification for its decision, then its actions will

not have been arbitrary, and thus will not have violated the implied covenant [of

good faith].’” Id. at *32 (quoting Sec. Plans, 769 F.3d at 820).

      Defendants’ assertion that Huntington required them to fire A2a Media,

which led to reduced sales and damaged GMNY’s ability to make required

payments under the Lease Agreement, [ECF No. 43-1 at 30-31], even if true, is not

evidence of bad faith under New York law. Under binding New York precedent

with similar fact patterns, Huntington was simply operating in its own self-interest

to maximize its own profits under the Lease Agreement. Huntington’s insistence

that GMNY switch from A2a Media to another advertising provider may have been

negligent, because perhaps A2a Media was GMNY’s best option to obtain quality

advertising, but there is no evidence to suggest that Huntington’s insistence




                                          31
existed to intentionally damage GMNY or Defendants; rather, Huntington was

trying to maximize its return under the Lease Agreement.

      As in Lykins and Keene Corp., Defendants here conceded during their

depositions that it was clear in GMNY’s discussions with Huntington’s point of

contact John Zimmeth that Huntington’s only motivation in insisting that GMNY

replace A2a Media was to earn the money owing to Huntington under the Lease

Agreement. GMNY’s managing partner Garett Neff testified:

      Q.    Did he tell you why he or someone at [Huntington] believed A2a
            Media had to go and be replaced?
      A.    Purely the numbers. That’s all he cared about; and rightly so, I’d
            say. Because the numbers were underneath the amount of funds to
            allow us to stay afloat. We were slightly below. We reorganized the
            debt a number of times, the payment schedule; but they were under-
            performing.
      ...
      Q.    Do you believe that he conscientiously engaged in dialog with you
            about where you were and what options Garage-Media might have at
            any given time?
      Mr. Henzy: Objection to form.
      A.    I believe he was doing – I believe he was doing the right thing for
            [Huntington]. I think he was trying his best to maneuver the
            situation, and he was sincerely looking at our interest as well.
      Q.    If you fast forward to today, do you think that he was able to extend
            the time within which Garage-Media had an opportunity to fix the
            financial situation, longer than you expected . . . Huntington to wait?
      A.    I do, . . . .”

Neff Depo. Tr. at 185:3-186:12. Defendant John Schmid, GMNY member, testified:

      Q.    Do you recall there being a point in time when Garage-Media
            commissioned Field Activate to study the performance and the
            future prospects for marketing for Garage-Media?
      A.    I remember that John Zimmeth at that time was very unhappy and
            wanted us to find alternatives. As part of that, I was aware that we
            had the study done, but I don’t remember.
      Q.    Do you know whether on a periodic basis Gary Neff corresponded
            with Mr. Zimmeth and repeatedly advised him of the fact that A2a
            was under-performing?

                                        32
      A.     I know that on a regular basis Gary and John had calls. I was on a
             couple of them, and John was very aggressive about paying him his
             money.
      Q.     Not uncharacteristic for a lessor or banker?
      A.     Fair.
      Q.     You mentioned that John Zimmeth – and I don’t want to misstate
             your testimony – stated, suggested, or demanded that Garage-Media
             get rid of A2a Media, which was it?
      A.     He – John Zimmeth was very aggressive with us to figure out how to
             manage the business so that we could pay [Huntington], yes.
      ...
      Q.     You would say that he was vigilant in pursuing payment, would you
             not?
      A.     Yes.
      ...
      Q.     Do you know why Mr. Zimmeth never pulled the plug on the sign and
             took it back and declared you in default and demanded payment?
      A.     I think he wanted to see the project be a success.
      Q.     He was trying to make it a success rather than putting an end to it?
      A.     Yes.
      Q.     That was notwithstanding the fact that you were not making the
             payments?
      A.     Yes.
      Q.     For years?
      A.     Yes. . . . When John was in the room, he was leading the meeting,
             and it was very clear that he considered – that he was trying to save
             the board.
      Q.     He was trying to save the board for Garage-Media and so that
             [Huntington] got paid?
      A.     Yes.
      ...
      Q.     You would agree that Zimmeth’s efforts were to assist Garage-Media
             in propping up the business so that it succeeded and/or [could] be
             sold?
      A.     Yes.

Deposition Transcript of John M. Schmid (“Schmid Depo. Tr.”) at 50:19-51:15,

83:10-12, 84:19-85:5, 95:17-22, 99:1-4, [ECF No. 38-4 at 18-30].

      Given Defendants’ concession that Huntington’s motivation was not to

destroy Defendants’ business, GMNY, but rather to simply maximize its return

under the Lease Agreement, the Court finds that “[a]ny inference that



                                         33
[Huntington] acted with the intent of depriving [Defendants] of their [contract

benefits] is belied by the fact that Plaintiffs’ and Defendant[’s] ‘interests were

perfectly aligned — both parties would have benefitted from [GMNY’s] success.’”

Lykins, 2018 U.S. Dist. LEXIS 111705, at *28 (quoting Wagner, 2011 U.S. Dist.

LEXIS 24518, at *12-13). Huntington acted not only in its own interest but in the

interest of GMNY. As in Keene Corp., Defendants testified that Huntington was

driven only by a desire to make money. 1990 U.S. Dist. LEXIS 220, at *47-48 (“A

rational factfinder could conclude, from the evidence presented, only that

[Huntington] intended to make money, a conclusion fully supported by

[Defendants’] own statements.”). Defendants do not allege and did not testify

regarding any “sinister motive” or “dishonest purpose.” Richards, 246 F. Supp.

3d at 557.   “That [Huntington’s] policies were misguided or ignorant or even

merely negligent does not show a breach of the implied covenant of good faith.”

Keene Corp., 1990 U.S. Dist. LEXIS 220, at *47-48.

      In sum, Huntington’s insistence, even if true, that Defendants/GMNY

replace A2a Media is not evidence of bad faith, because Huntington’s motive, as

Defendants conceded, was not improper, rather, it was the same as Defendants’,

to make money.

      Defendants also argue that Huntington’s insistence that GMNY not sue

GKD is evidence of bad faith as well, because Huntington “was making decisions

with respect to whether or not to pursue any claims against GKD on account of

the failures of the sign.” [ECF No. 43-1 at 32-33]. The Court disagrees.



                                        34
      First, the only evidence Defendants cite for this instance of alleged bad

faith is Huntington’s employee John Zimmeth’s strident behavior at one meeting

with representatives from GKD, where he threatened GKD with suit:

      A.     We called the president of GKD to the meeting. It was myself, John
             Zimmeth, and Tom Polly [of GKD] was there. He made it really, really
             clear that, you know, that this is a lemon product. He felt strongly
             that he should be suing them for defective product. . . . He talked
             about suing GKD if they didn’t resolve the technical issues because
             it’s impacting everything in the project.
      Q.     -- Zimmeth talked about the prospect of bringing suit against GKD?
      A.     He played the heavy. He was strong in his position to Tom Polly that
             he would have to resolve the problem, otherwise we are coming after
             you. . . . By selling them – even though the product was out of
             warrantee, and the product was, you know, challenged, they must
             resolve it. Tom Polly committed – recommitted to his position that
             he’s doing everything he can do to resolve it. He continued to do
             that throughout the different phases of the project.
      Q.     Did he react in that fashion, to continue his commitment to try to fix
             the project?
      A.     It never deviated.
      Q.     Okay. And did you view these words by Mr. Zimmeth to be an effort
             to try to assist Garage-Media in procuring a positive outcome with
             GKD?
      A.     . . . it had benefit to us.

Neff Depo. Tr. at 69:19-72:10.

      Q.     When you talk about a meeting with GKD, tell me about that.
      A.     . . . We were having issues with the technology, and he was basically
             telling GKD – oh, I remember exactly what he said. He said, I
             represent [Huntington], and I can tell you that we are an Australian
             company. We are not litigious by nature, but we come from a penal
             island. When we do take you to court or when we do go after you,
             we go after you really hard. I’m sure that you don’t want us to go
             after you, so you better fix my sign.
      Q.     So he was trying to help get the sign fixed that wasn’t working
             properly?
      A.     He was trying to help with that, yes.
      ...
      Q.     What was the outcome of the meeting with [GKD]?
      A.     I don’t genuinely – I think GKD was working faster to get stuff done
             after that, but that was about it.



                                        35
      Q.     And by working faster to get stuff done, did you – do you mean to fix
             problems with the sign?
      A.     Yes.

Schmid Depo. Tr. at 54:12-25, 59:13-19.

      As with Huntington’s alleged insistence that GMNY replace A2a Media, here

there was no bad faith because Defendants’ sworn testimony makes clear that

Huntington’s and GMNY/Defendants’ “interests were perfectly aligned.” Lykins,

2018 U.S. Dist. LEXIS 111705, at *28 (quoting Wagner, 2011 U.S. Dist. LEXIS

24518, at *12-13). Defendants do not allege that Huntington had some “sinister

motive” or “dishonest purpose,” Richards, 246 F. Supp. 3d at 557, such as, for

example, intentionally depriving GMNY of the fruits of a potentially successful

lawsuit against GKD. Rather, Defendants simply suggest that they deferred to

Huntington to force GKD to fix the sign through threat of suit, which Defendants

admit redounded to GMNY’s benefit. Under these circumstances, there was no

bad faith on Huntington’s part, even if that action had the effect of somehow

“incidentally lessening” GMNY’s/Defendants’ rights under the Lease Agreement.

Gruppo, Levey & Co., 2003 U.S. Dist. LEXIS 11213, at *28 (citing M/A-Com, 904

F.2d at 136).11




11 Defendants disagreed over whether they ever considered suing GKD, with
GMNY’s managing partner Garett Neff testifying that Defendants “never
considered” suing GKD, Neff Depo. Tr. at 70:6-8, but with Defendant John Schmid
testifying that Defendants “were thinking of suing [GKD] at one point for
technology failure.” Schmid Depo. Tr. at 55:6-9. Thus, it is unclear whether there
would have been any effect on GMNY even if Huntington had exhibited bad faith
in threatening GKD with suit.

                                          36
      Lastly, Defendants argue that Huntington acted with bad faith in disclosing

to the Port Authority that GMNY was behind on its payments to Huntington. The

disclosure occurred on July 21, 2017, when GMNY was negotiating with the Port

Authority for extension of their Display Agreement, which was set to expire on

December 31, 2018. When the Port Authority heard GMNY was behind on its

payments to Huntington under the Lease Agreement, it allegedly declined to

extend GMNY’s Display Agreement, “completely destroy[ing]” its business,

according to Defendants. [ECF No. 43-1 at 33-34]. The Court disagrees that this

disclosure was evidence of bad faith on Huntington’s part.

      The communication during which Huntington made the allegedly bad faith

disclosure was a July 21, 2017 email from Huntington’s John Zimmeth to Port

Authority employee Gerard Del Tufo. The email reads as follows:

      I appreciated the time on the phone recently regarding the status of
      the extension of the digital board operated by Garage Media at the
      Port Authority Bus Terminal. As you are aware, we have been
      involved with the board since it was installed, financing the project
      for Garage Media originally as part of Macquarie Bank, and
      subsequently as part of Huntington Bank (following the sale by
      Macquarie of a portion of its US business to Huntington). After
      considering your update I feel it necessary to let you know the
      profound disappointment I feel that the patience we have shown over
      the past two+ years is not being adequately understood by others at
      the Port. Beginning in early 2015 in conversations with Roy Bickley
      [of the Port Authority], Garage Media and Huntington have been
      working with the Port in order to keep this project stable, while all
      the while pursuing a reasonable and viable solution to upgrade the
      equipment and extend the term of the contract. Over that time
      Garage has met all of their financial obligations to the Port, allowed
      the Port to use the board for public service and other type content,
      and kept the board operating under hugely difficult circumstances.
      You will notice that I was careful to say that Garage has met all of
      their financial obligations to the Port, because over that entire time
      (due to the challenges associated with the existing technology)
      Garage has not made a single payment to meet their financial


                                       37
      obligations to Huntington. Since those early discussions with Roy, I
      have urged the bank to be patient because I felt the extension being
      discussed would allow for the needed upgrade which would
      dramatically improve the quality of the product, enhance the board’s
      competitive position versus other digital alternatives in the Times
      Square district, and allow Garage to fulfill their financial obligations
      to the bank. Throughout that time I have been assured on multiple
      occasions through communication from the Port that the extension
      was being viewed positively within the Port and that we had done
      everything required to secure the extension. Garage has answered
      an RFP even though they had been told that Board approval had
      been granted to do the extension without one, they have on several
      occasions proven that the proposed mediamesh upgrade is the best
      and only alternative that meets the Port’s requirements, they have
      worked with outside counsel and our legal team to provide the Port
      with a proposed extension agreement that is a win/win for all
      involved, and I reiterate they have met all of their financial
      obligations to the Port. Garage Media and Huntington Bank have
      been exemplary partners to the Port, but I fear that our belief that the
      Port would do what they said and grant the extension was
      misplaced. I will need to provide our central risk team with a
      quarterly update on this project in the coming weeks and I am
      hopeful that somehow we can make progress towards a mutually
      beneficial arrangement (that keeps this valuable asset operating)
      before that meeting. I would appreciate the opportunity to meet with
      you, and anyone else in the Port organization that I need to, in order
      for that to happen. I will contact you next week to get your thoughts.

[ECF No. 44-15 at 3-4].

      This email shows that Huntington was advocating on behalf of GMNY in an

effort to convince the Port Authority to extend the GMNY Display Agreement to

maximize Huntington’s return under the Lease Agreement and potential follow-on

agreements.    “I am hopeful that somehow we can make progress towards a

mutually beneficial arrangement (that keeps this valuable asset operating) . . .

that is a win/win for all involved.”   Id.   This was the same exact motive and

strategy GMNY had at that time: “[T]his strategy was keeping the Sign stable from

a financial perspective and obtaining the extension on the lease from the Port

                                        38
Authority.” [ECF No. 43-1 at 33-34].   Because of this there was no bad faith on

Huntington’s part. Huntington’s and GMNY/Defendants’ “interests were perfectly

aligned.” Lykins, 2018 U.S. Dist. LEXIS 111705, at *28 (quoting Wagner, 2011 U.S.

Dist. LEXIS 24518, at *12-13). Defendants do not allege that Huntington had some

“sinister motive” or “dishonest purpose,” Richards, 246 F. Supp. 3d at 557, such

as, for example, intentionally destroying GMNY’s business, which would have

also terminated the benefits to Huntington of an extended Display Agreement

between the Port Authority and GMNY.         At worst, John Zimmeth’s disclosure

regarding GMNY’s lack of payment to Huntington under the Lease Agreement

may have been negligent or misguided, as this disclosure was not required for

Huntington to emphasize to the Port Authority that the best result for all involved

would be an extension of GMNY’s Display Agreement, but its intent was clearly

not to destroy GMNY, which could only damage Huntington.

      The case of Rebecca Broadway Limited Partnership v. Hotton provides the

perfect illustration of how such a disclosure can be a demonstration of bad faith,

and how such demonstration is lacking here.        37 N.Y.S.3d 72 (N.Y. App. Div.

2016). In that case, a Broadway play publicist, who had been hired under contract

to promote the play, discovered that an unknown foreign investor in the play was

actually fictitious and had been fraudulently created by the play’s fundraiser, who

eventually was sentenced to three years’ imprisonment on federal wire fraud

charges.   When the publicist brought this information to the play producer’s

attention, the producer told him to keep it quiet.     “Apparently stung by this

dismissive treatment,” id. at 73, the publicist sent an email under a fictitious



                                        39
name, using the producer’s confidential information, to a new “angel investor,”

id. at 73-74, who wished to remain anonymous. The email falsely told the angel

investor that the producer and the play were about to go bankrupt, that the play

had been dismissed by “regular Broadway investor[s],” and that “with this

prospect of fraud, an ongoing money shortage, a bad public perception, anemic

ticket sales, and a rabid press corps, the only good reason to invest in [the play]

would be for a tax write-off and a desire to be dragged into a fraud trial.” Id. at 76.

The angel investor promptly withdrew his backing, and the play was never

staged. Id.

      Calling the publicist’s actions “the very definition of a breach of the

covenant of good faith and fair dealing that the law of New York implies in every

contract,” the court affirmed the grant of summary judgment to the plaintiff,

because the “contract had been intended to facilitate the very theatrical

production that the [publicist] sabotaged by means of his emails, which he had

only been able to send by misusing the producer’s confidential information.” Id.

at 74. This resulted in the publicist “utterly defeating the purpose for which the

other party had entered into the contract.” Id. at 78.

      By contrast, here, John Zimmeth and Huntington were doing everything

they could to get GMNY’s Display Agreement extended, searching for “a mutually

beneficial arrangement (that keeps this valuable asset operating) . . . that is a

win/win for all involved.” [ECF No. 44-15 at 3-4]. Zimmeth’s intent, unlike the

publicist in Rebecca Broadway, was to further the goals of the Display and Lease



                                          40
Agreements, not sabotage them.      Because of this, there was no bad faith on

Huntington’s part.

      Moreover, the Court also holds that Defendants’ argument that Huntington

acted in bad faith, i.e. interfered with GMNY’s performance under the Lease

Agreement, is unavailing given that at the time Huntington told the Port Authority

about GMNY’s lack of payment under the Lease Agreement, in July 2017, GMNY

had itself failed to perform under the Lease Agreement for over two years, since

March 2015. In addition, GMNY’s last payment to Huntington under the Lease

Agreement was due March 31, 2018, but Defendants argue that Huntington’s

disclosure to the Port Authority about GMNY’s lack of payment caused the Port

Authority to not renew GMNY’s Display Agreement nine months later, on

December 31, 2018.     But by that time the Lease Agreement had long since

expired, which means that Huntington’s disclosure to the Port Authority had no ill

effect on GMNY during the Lease Agreement’s term.

      In sum, even if the Lease Agreement is a mere security interest and not a

true lease, which might serve to allow Defendants to assert defenses of bad faith,

such bad faith is lacking here.

      C.     Since Defendants’ Defenses are Non-assertible, and Fail even if they
             are, the Lease and Defendants’ Guaranty of it are Enforceable as
             Written

      The Court also agrees with Huntington that

      even if the factors set forth at Section 1-201(37) of the UCC indicate
      that the Lease Agreement represents a secured financing
      transaction, . . . [T]he parties mutually agreed under the Lease
      Agreement and the Guaranty that certain amounts must be paid by
      GMNY and/or Guarantors in exchange for use of the Sign and after
      default, including a Lessor’s Return and taxes. Labeling the parties’


                                       41
      transaction as a “lease” or “financing” does not alter the parties’
      prior mutual agreement.

[ECF No. 41 at 9-10].

      New York courts have consistently held that guarantees such as

Defendants’ absolute and unconditional Guaranty are enforceable, even in

extreme cases such as when the guaranty at issue is induced by fraud or even, as

here, where Defendants claim that portions of the lease are unenforceable as to

GMNY. 136 Field Point Circle Holding Co., 644 F. App’x at 12 (“‘broad, sweeping

and unequivocal language’ in an absolute and unconditional guaranty generally

‘forecloses any challenge to the enforceability and validity of the documents

which establish defendant’s liability for payments arising under the [underlying]

agreement, as well as to any other possible defense to his liability for the

obligations.’”) (quoting Navarro, 36 N.E.3d at 85) (emphasis added); see also

Compagnie Financiere, 188 F.3d at 35 (guaranty which defined the guarantor’s

obligations as “unconditional and irrevocable, irrespective of . . . any other

circumstances which might otherwise constitute a legal or equitable discharge

[or] defense” waived all legal or equitable defenses raised by the defendants);

Navarro, 36 N.E.3d at 85 (“This Court has acknowledged the application of these

absolute guaranties even to claims of fraudulent inducement in the execution of

the guaranty”) (citing Citibank v. Plapinger, 485 N.E.2d 974 (N.Y. 1985)). Allowing

Defendants to now skirt the express guaranty that they each signed, which

foreswore the applicability of any affirmative defense, “would in effect condone

defendants’ own fraud in ‘deliberately misrepresenting [their] true intention.’”


                                        42
Plapinger, 485 N.E.2d at 977 (quoting Danann Realty Corp. v. Harris, 157 N.E.2d

597, 600 (N.Y. 1959)).

      Thus, Defendants’ arguments made in their Motion for Partial Summary

Judgment regarding the inapplicability of some of the unpaid amounts owing

under the Lease Agreement, such as the Lessor’s Return, taxes, the Letter of

Credit, etc., are unfounded.       Even if the Lease Agreement should be

recharacterized as a security interest and not a true lease under the UCC, the

Parties contracted around the UCC’s provisions and bargained for the broad

guaranties contained in Defendants’ Guaranty, guaranteeing payment of all

amounts due under the Lease Agreement.

      Additionally, Defendants waived any and all defenses to enforcement of the

Lease Agreement. “[Defendants] waive[] demand, protest or notice of any default

or nonperformance by [GMNY and/or GMCT], all affirmative defenses, offsets and

counterclaims against [Huntington], [and] any right to the benefit of any security,

. . .” Defendants’ Guaranty ¶ 3. Because Defendants’ Guaranty applies with full

force, all defenses to enforcement are waived, and Defendants do not deny that at

least some rent payments were not made by GMNY under the Lease Agreement,

Defendants are liable for those payments. HSH Nordbank, 421 F. App’x at 72

(“where a creditor seeks summary judgment upon a written guaranty, ‘the

creditor need prove no more than an absolute and unconditional guaranty, the

underlying debt, and the guarantor’s failure to perform under the guarantee.’”).

      In sum, Defendants’ signed Guaranty applies and makes Defendants

responsible for all rent payments GMNY owes to Huntington.



                                        43
      D.    Damages

      Huntington argues that the amounts it is owed includes not only unpaid

rent, but also taxes on the unpaid rent, interest on the unpaid rent and taxes, the

Lessor’s Return and interest on it, the Letter of Credit and interest on it, and

attorneys’ fees. The Court addresses each in turn:

            1.     Rent and Taxes.

      It is undisputed that GMNY made a partial rent payment on the Lease

Agreement amount in February 2015, and that after that it failed to make any more

payments. Huntington claims that it is owed rent per Section II of the Amended

Lease, [ECF No. 45 at 4; Amended Lease Section II at ECF No. 38-3 at 36], and that

therefore it is owed a partial payment for February 2015, and then monthly rent

payments thereafter. Defendants do not dispute that GMNY failed to make rent

payment nor that GMNY, and thus, Defendants, lacked notice of the rent

payments owed. [ECF No. 43-1 at 21 (Defendants continued to receive “[m]onthly

invoices” after February 2015)].

      Defendants do not dispute the tax rate Huntington employs of 8.875%.

[ECF No. 43-1 at 19 (“taxes [are] calculated based on 8.875% of the rent payments

made.”)]. Defendants do dispute that they owe any taxes at all, however, arguing

that because the Lease Agreement was actually a mere security interest and not a

true lease, they should have been required to pay taxes one time upon the

original sale of the Sign, and not on a monthly basis. Id. at 18-20 (citing New York

Comm’r of Taxation and Fin. Advisory Opinion Petition No. S970806E, Nov. 4,

1997), [ECF No. 43-2 at 2-7]. Because the Court holds that (i) Defendants owe all

                                        44
amounts due under the Lease Agreement even if the Lease Agreement is not, in

fact, a true lease, and that (ii) Defendants have failed to show that the Lease is a

mere security interest, Defendants are responsible for taxes as set forth in

Section 7 of the Lease Agreement.      [ECF No. 38-3 at 14-15 (“Lessee will pay

Lessor . . . all taxes, fees, and assessments that may be imposed by any

governmental entity or taxing authority on the Rental Payments.”)].

      In addition, Defendants do not contest that they owe taxes. They merely

contest when taxes were due to be paid to the taxing authority. They offer no law

which requires parties to contract for the reimbursement of taxes when taxes are

due to be paid. Section 1-302 of the UCC provides that, with the exception of

parties’ obligations of good faith, all UCC provisions may be varied by agreement.

N.Y. U.C.C. Law § 1-302.

      Because GMNY failed to make payment and Defendants are liable for

amounts owed by GMNY, they are responsible for the remainder of the partial rent

and tax payment of February 2015 until the last payment called for in Section II of

Lease Agreement Amendment 4, which is March 2018. [ECF No. 38-3 at 36].12

            2.     Interest on Rent and Taxes

      Huntington asserts that it is entitled to interest at the rate of 12% per

annum on unpaid rent and taxes. Defendants argue that they are only liable, if at

all, for interest after October 2, 2018, when they were notified by GMNY that such

interest was due and owing.      The Court finds that Defendants are liable for

interest on all unpaid rent and taxes, because that is what is called for in the
12Inexplicably, Huntington’s calculation shows Defendants owing rent until
October 2018, not March. [ECF No. 38-3 at 8-9].


                                        45
Lease Agreement, and because Defendants specifically waived notice as a

precondition to payment of amounts under the lease.          “[Defendants] waive[]

demand, protest or notice of any default or nonperformance by [GMNY and/or

GMCT].” Defendants’ Guaranty ¶ 3.

      The Court is unable to replicate Huntington’s calculations for interest on

rent and taxes, and because Huntington provided no explanation of how interest

was calculated, the Court requires further briefing on this subject.

             3.    Lessor’s Return and Interest Thereupon

      Huntington asserts that it is entitled to the Lessor’s Return, while

Defendants argue that because the Lease Agreement is a security interest and

not a true lease, “the Lessor’s return provision of the Lease Documents [is]

inapplicable.” [ECF No. 43-1 at 16].

      The Court holds that Defendants failed to establish the Lease is a financing

transaction and Defendants owe all amounts due under the Lease Agreement

even if the Lease Agreement is not, in fact, a true lease. Consequently,

Defendants are liable for the Lessor’s Return.      However, as with the interest

amount, the court is unable to replicate Huntington’s calculations for the Lessor’s

Return and will require further briefing on the Lessor’s Return and interest

thereupon with details on the exact calculations employed.

             4.    Letter of Credit and Interest Thereupon

      Huntington argues that Defendants are responsible for reimbursing it for

the $600,000 it paid under the Letter of Credit because “GMNY failed to make

payment to Outfront under the terms of the Display Agreement. [ECF No. 38-1 at

                                         46
5-6]. Thus, according to Huntington, that amount plus interest in the amount of

$39,400 is now due from Defendants. Id. at 6.

      Defendants argue that Huntington never mentioned in the Complaint that

Defendants were liable for payment under the Letter of Credit.        As a result,

Defendants claim that they did not receive “‘fair notice’ of Huntington’s claims

concerning the LOC.” [ECF No. 43-1 at 24 (citing Mignault v. Ledyard Pub. Schs.,

792 F. Supp. 2d 289, 301 (D. Conn. 2011) (holding that plaintiff waived claims not

asserted in operative complaint)].

      Huntington replies that the Complaint provides that Huntington seeks

judgment for “all . . . amounts outstanding under the Lease Documents.” [ECF

No. 45 at 6-7 (citing Complaint ¶¶ 19, 22)]. Huntington notes that the Letter of

Credit was extended for GMNY’s benefit to secure its payment obligations under

the Display Agreement with Outfront, and that GMNY’s “default under the Display

Agreement is a default under the Lease Agreement.” Id. at 7 (citing Lease ¶ 17(g)

(“It is an “Event of Default” by Lessee under this Lease if . . . Lessee is the

subject of a Default under . . . the Display Agreement”) (emphasis in original)].

Therefore, according to Huntington, GMNY and Defendants are “required to pay

all sums due to Huntington as a result of its default under the Display

Agreement.” Id. (citing Lease ¶ 18(e) (“If an Event of Default is continuing, . . .

Lessor may in its absolute discretion . . . Proceed by court action to enforce

performance by Lessee . . . to recover all damages and expenses suffered by

Lessor as a result of any Event of Default.”)]. The Court agrees with Huntington.




                                        47
         First, the Complaint made clear that Huntington sought judgment for all

amounts outstanding under the “Lease Documents.” Complaint ¶¶ 19, 22.

         Second, Defendants’ Guaranty stated that it was applicable to “any and all

of the various agreements, . . . now or hereinafter arising, . . . including any . . .

collateral agreements, or other agreements entered into in connection with or in

furtherance of any of the foregoing or otherwise providing for additional collateral

or security to [Huntington], in connection with a loan, lease, or other financial

accommodation made by [Huntington] to or for [GMNY and/or GMCT], or in

connection with any other transaction to which [GMNY and/or GMCT] is a party or

otherwise bound.” Defendants’ Guaranty ¶ 1. This expansive language made the

Letter of Credit, which supported the Display Agreement, part of the Lease

Agreement Guaranty. The Display Agreement was entered into in connection and

in furtherance of the Lease. Reimbursement of amounts advanced by Huntington

under the Letter of Credit for GMNY’S nonpayment of the Display Agreement are

therefore covered by the Guarantees. Moreover, Paragraphs 17(g) and 18(e) of

the Lease made breach of the Display Agreement a breach of the Lease

Agreement, and authorized Huntington to seek redress in court.             As a result,

Defendants are liable under the Guarantees to reimburse Huntington for amounts

advanced under the Letter of Credit.

         In addition to the amount advanced, Defendants are liable to Huntington for

interest on that amount. Because the Court is unable to replicate Huntington’s

calculation of interest on the Letter of Credit, it will require further briefing on that

topic.

                                           48
V. Conclusion

      For the foregoing reasons, the Court GRANTS Huntington’s Motion for

Summary Judgment and DENIES Defendants’ Motion for Partial Summary

Judgment. Huntington is directed to file a brief on the docket within 35 days of

the date of this Memorandum of Decision showing exactly how it arrived at all of

its calculations for all amounts owed by Defendants under the Lease Agreement.

Following that, Defendants will have 21 days to respond, and Huntington may file

a reply within 14 days of Defendants’ response, if desired.



                                             IT IS SO ORDERED.

                                             _________/s/_____________
                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated at Hartford, Connecticut: March 24, 2020




                                        49
